           Case 4:21-cv-02272-HSG Document 41 Filed 07/29/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          NORTHERNDIBTRICTOFCALITORNIA


 ALISON COLLINS                                       CASE No C 4:21-cv-02272-HSG


                               Plaintiff(s)
                                                      ADR CERTIFICATION BY
 V.
                                                      PARTIES AND COUNSEL
 SFUSD, et al.
                               Defendant(s)


Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

      1) Read the handbook entitled "Alternative Dispute Resolution Procedures Handbook"
         (available at cand.uscourts.gov/adr).
      2) Discussed with each other the available dispute resolution options provided by the Court
         and private entities; and
      3) Considered whether this case might benefit from any of the available dispute resolution
         options.
 Date:07/29/21                                         J,,,,..,;j{,__ LJ          I   G-M,4 {h.ua,f
 Date: 07 /29/21                                           l)<G wd /[&
                                                                    · omey

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

      LI intend to stipulate to an ADR process
      El prefer to discuss ADR selection with the Assigned Judge at the case management
         conference


       Date: 07/29/21
                                                                           Attorney




  !mporlum! E-ftle this form in ECF using event name: "ADR Certification (ADR LR 3-5 b) ofDiscussion ofADR
  Options. "



 FormADR-Cert rev. l-15-2019
     Case 4:21-cv-02272-HSG Document 41 Filed 07/29/21 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 29th day of July, 2021, I electronically filed the

foregoing ADR Certification by Parties and Counsel with the Clerk of the

Court using the CM/ECF system.

      I also certify that all participants in the case are registered CM/ECF users

and that service will be accomplished by the CM/ECF system.




                                          Gabrielle Duran
